Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 1 of 8 PageID #: 161




                                 No. 6:19-cv-00478

                               Crystal Allen,
                                   Plaintiff,
                                      v.
                          Wal-Mart Stores Texas, LLC,
                                  Defendant.


                                     ORDER

             Before the court is defendant’s motion for summary judg-
          ment. Doc. 20. Upon consideration of the moving papers and
          evidence, the court will grant the motion.
                                   Background
             This case arises from an April 2018 slip and fall at a
          Walmart location in Palestine, Texas. Doc. 3. Plaintiff alleged,
          and defendant agreed, that (1) plaintiff was an invitee at the
          Walmart location in question on April 24, 2019; (2) defendant
          was the operator of that store on the date in question; and (3)
          while inside the store plaintiff slipped and fell on liquid on
          the floor. Docs. 3 at 2-3 & 20 at 1-2. Plaintiff alleged a negli-
          gence cause of action. Doc. 3.
              Plaintiff originally brought suit in the 349th Judicial Dis-
          trict Court of Anderson County, Texas. Defendant removed
          the case to this court on October 21, 2019, pursuant to the
          court’s diversity jurisdiction. Doc. 1. The court has twice ex-
          tended the parties’ mediation deadline, and therefore, medi-
          ation has not occurred in this case. On July 14, 2020, defendant
          moved for summary judgment, arguing that there is no evi-
          dence of one or more essential elements of plaintiff’s cause of
          action. Doc. 20. Plaintiff responded. Doc. 23. A reply was due
          by August 11, 2020, but none was filed.
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 2 of 8 PageID #: 162




                                   Legal standard
              Summary judgment is appropriate only “if the movant
          shows that there is no genuine dispute as to any material fact
          and the movant is entitled to judgment as a matter of law.”
          Fed. R. Civ. P. 56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1866
          (2014). A material fact is one that is likely to reasonably affect
          the outcome of the case. Anderson v. Liberty Lobby, Inc., 477
          U.S. 242, 248 (1986). An issue is not genuine if the trier of fact
          could not, after an examination of the record, rationally find
          for the non-moving party. Matsushita Elec. Indus., Co. v. Zenith
          Radio Corp., 475 U.S. 574, 587 (1986). As such, the burden of
          demonstrating that no genuine issue of material fact exists lies
          with the party moving for summary judgment. Celotex Corp.
          v. Catrett, 477 U.S. 317, 323 (1986). The court must view the
          evidence and take all reasonable factual inferences from the
          evidence in the light most favorable to the party opposing
          summary judgment. Impossible Elecs. Techniques v. Wackenhut
          Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982). Accord-
          ingly, the simple fact that the court believes that the non-mov-
          ing party will be unsuccessful at trial is insufficient reason to
          grant summary judgment in favor of the moving party. Jones
          v. Geophysical Co., 669 F.2d 280, 283 (5th Cir. 1982).
              Once the court determines that the movant has presented
          sufficient evidence that no genuine dispute of material fact ex-
          ists, the burden of production shifts to the party opposing
          summary judgment. Matsushita Elec. Indus., Co. v. Zenith Radio
          Corp., 475 U.S. 574, 586 (1986). In establishing a genuine dis-
          pute of material fact, the party opposing summary judgment
          cannot rest on allegations made in their pleadings without
          setting forth specific facts establishing a genuine dispute wor-
          thy of trial. Topalian v. Ehrman, 954 F.2d 1125, 1132 (5th Cir.
          1992). The non-moving party must demonstrate a genuinely
          disputed fact by citing to particular parts of materials in the
          record, such as affidavits, declarations, stipulations, admis-
          sions, interrogatory answers, or other materials; or by



                                         -2-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 3 of 8 PageID #: 163




          showing that the materials cited by the movant do not estab-
          lish the absence of a genuine dispute. Fed. R. Civ. P.
          56(c)(1)(A)-(B). “Conclusory allegations unsupported by con-
          crete and particular facts will not prevent an award of sum-
          mary judgment.” Duffy v. Leading Edge Prods., 44 F.3d 308, 312
          (5th Cir. 1995). Moreover, unsubstantiated assertions, im-
          probable inferences, and unsupported speculation are not
          competent summary judgment evidence. See Forsyth v. Barr,
          19 F.3d 1527, 1533 (5th Cir. 1994). The court may grant sum-
          mary judgment against a party who cannot provide any evi-
          dence of an essential element of a claim on which that party
          will bear the burden of proof at trial. Celotex Corp., 447 U.S. at
          322-23.
                                   The evidence
              With its motion, defendant submitted as Exhibit 1 the affi-
          davit of Adam Harding, manager of the store in question.
          Doc. 20-1. He avers that assistant manager Samantha Love re-
          sponded to the incident and created, or gathered information
          for, the records attached to his affidavit as Exhibits A through
          F. Exhibit A to the affidavit is a customer incident report cre-
          ated by Ms. Love. Exhibits B, C, and D to the affidavit are wit-
          ness statements created at the time of the incident. Exhibit E
          to the affidavit is a video request form. Exhibit F to the affida-
          vit is a black and white photo of the liquid taken after the in-
          cident. Finally, Exhibit G to the affidavit is a DVD of video of
          the surrounding area. Mr. Harding avers, and Exhibit E indi-
          cates, that there is no video available of the incident itself.
              Defendant further submitted as Exhibit 2 an excerpt from
          the deposition of plaintiff. Doc. 20-2. Finally, defendant sub-
          mitted as Exhibit 3 the affidavit of Jessica LaRue, attorney for
          defendant. Doc. 20-3. Attached as Exhibit A to that affidavit is
          a copy of plaintiff’s first supplemented disclosures pursuant
          to Federal Rule of Civil Procedure 26(a)(1).
             With her response, plaintiff submitted as Exhibit A an ex-
          cerpt from her deposition. Doc. 23-1. Plaintiff further


                                        -3-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 4 of 8 PageID #: 164




          submitted as Exhibit B the same photo that defendant submit-
          ted, but in color and higher resolution. Doc. 23-2.
                                     Analysis
              As a threshold matter, defendant asserts that because
          plaintiff’s claims involve injury resulting solely from a condi-
          tion on the premises, she is limited to a premises-liability the-
          ory of recovery, citing Kroger v. Persley, 261 S.W.3d 316, 319
          (Tex. App. 2008). Doc. 20 at 3. Plaintiff did not respond to this
          argument.
               The complaint alleges the following with regard to plain-
          tiff’s negligence cause of action: (a) defendant failed “to keep
          the premises safe;” (b) defendant failed “to warn plaintiff of
          the dangerous condition;” (c) defendant failed “to inspect the
          premises prior to allowing customers and invitees on the
          premises;” (d) defendant failed “to properly train its employ-
          ees to look out and warn of dangerous conditions that existed
          with respect to the floor in question;” and (e) defendant failed
          “to use ordinary care to reduce or eliminate an unreasonable
          risk of harm created by the liquid in question, which defend-
          ant knew about, or in the exercise of ordinary care should
          have known about.” Doc. 3 at 3. All of these except (d), clearly
          pertain to a premises-liability theory. But it appears that
          plaintiff does attempt to put forth a negligent-activity theory
          under (d).
              In Texas, a negligent-activity theory is viable only if the
          plaintiff is injured as a contemporaneous result of the activity,
          rather than by a condition created by the activity. Austin v.
          Kroger Texas, L.P., 465 S.W.3d 193 (Tex. 2015). Whereas prem-
          ises liability is a nonfeasance theory, negligent activity is a
          malfeasance theory. Del Lago Partners, Inc. v. Smith, 307 S.W.3d
          762, 776 (Tex. 2010). A claim for negligent activity is submitted
          on a general-negligence question. United Scaffolding, Inc. v.
          Levine, 537 S.W.3d 463, 471 (Tex. 2017). Texas recognizes that
          almost all artificial conditions are necessarily created by an
          activity but has repeatedly refused to blur the lines between


                                        -4-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 5 of 8 PageID #: 165




          negligent activity and premises liability, holding that an ac-
          tivity that creates a condition is not the kind of contempora-
          neous activity necessary for a negligent activity claim. United
          Scaffolding, 537 S.W.3d at 472; Del Lago, 307 S.W.3d at 776.
              In Austin v. Kroger, the Texas Supreme Court reaffirmed
          that “when a claim does not result from contemporaneous ac-
          tivity, the invitee has no negligent-activity claim, and his
          claim sounds exclusively in premises liability.” 465 S.W.3d at
          215. The court did state, however, that an injury may have
          more than one proximate cause and a negligent-activity claim
          could exist on the same facts as a premises-liability claim. Id.
          at 216. So, negligent activity and premises liability may be
          raised in the same action on an appropriate fact pattern, but
          this is not an appropriate fact pattern. Plaintiff fails to allege
          an activity other than defendant’s failure “to properly train its
          employees to look out and warn of dangerous conditions that
          existed with respect to the floor in question.” Plaintiff fails to
          allege or provide evidence that this activity was occurring
          contemporaneously with her injury. Moreover, the allegation
          simply states an activity that created, or helped create, the
          dangerous condition that resulted in plaintiff’s injury. There-
          fore, plaintiff’s negligent-activity theory fails as a matter of
          law. The court will address the remainder of plaintiff’s claim
          under the law of premises liability, as defendant and plaintiff
          both do in the moving papers.
              The elements of a premises-liability cause of action in
          Texas are (1) that the defendant had actual or constructive
          knowledge of a condition on the premises; (2) that the condi-
          tion posed an unreasonable risk of harm; (3) that the condition
          was concealed (not open and obvious); (4) that the plaintiff
          was not aware of the danger; (5) that defendant did not exer-
          cise reasonable care to make safe or warn against the unrea-
          sonably dangerous condition; and (6) that defendant’s failure
          to use reasonable care proximately caused plaintiff’s injuries.




                                        -5-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 6 of 8 PageID #: 166




          Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). Only the
          first element is at issue here.
               Without actual knowledge, there must be sufficient evi-
          dence to show that the condition had existed for long enough
          that the defendant should have discovered it through the ex-
          ercise of reasonable care and inspection. See Wal-Mart Stores,
          Inc. v. Reece, 81 S.W.3d 812, 814 (Tex. 2002). In other words,
          that the defendant had a reasonable opportunity to discover
          it. Id. Establishing the mere possibility that the condition had
          existed for the requisite amount of time or that it was possible
          for it to have been discovered is not sufficient to prove con-
          structive knowledge. Id. at 816. In determining whether the
          defendant should have discovered the condition, the court
          may consider (1) the proximity of employees to the condition,
          (2) the conspicuousness of the condition, and (3) the length of
          time it existed. Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d 566,
          567-68 (Tex. 2006) (citing Reece, 81 S.W.3d at 816).
              While the first two factors are instructive, the third is key
          because “without some temporal evidence, there is no basis
          upon which the factfinder can reasonably assess the oppor-
          tunity the premises owner had to discover the dangerous con-
          dition.” Reece, 81 S.W.3d at 816. “There must be some proof of
          how long the hazard was there before liability can be imposed
          on the premises owner for failing to discover and rectify, or
          warn of, the dangerous condition. Otherwise, owners would
          face strict liability for any dangerous condition on their prem-
          ises, an approach [the Texas Supreme Court has] clearly re-
          jected.” Id. at 817.
              As to the length-of-time factor, plaintiff’s only evidence of
          when the spill occurred is the photo, which plaintiff claims
          shows that the water had track marks through it. Doc. 23-2.
          Plaintiff testified that she did not have a shopping cart with
          her at the time of the incident. Doc. 23-1. This evidence does
          contradict defendant’s argument that “any track marks are
          likely the result of” the fall. Doc. 20 at 6. However, the Texas


                                        -6-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 7 of 8 PageID #: 167




          Supreme Court has held that this kind of “dirty water” evi-
          dence is insufficient because of the equal-inferences rule. In
          one case, the court held that dirt in macaroni salad on which
          a plaintiff slipped was no evidence of the length of time the
          macaroni had been on the floor because that evidence could
          equally support either the inference that it had accumulated
          dirt over a long period of time or that it had been quickly con-
          taminated. Walmart v. Gonzales, 968 S.W.2d 934 (Tex. 1998) (cit-
          ing many cases with the same result as to various substances).
               Plaintiff cited to a Texas case to support her argument,
          Kofahl v. Randall’s Food & Drugs, Inc., 151 S.W.3d 679 (Tex.
          App. 2004). Doc. 23 at 5. In that case, the puddle on which the
          plaintiff slipped was “very tacky and gummy” “around the
          edges” “as if the puddle was starting to dry up.” Kofahl, 151
          S.W.3d at 681. The court cited Gonzales and other cases apply-
          ing the equal-inferences rule but distinguished those cases by
          emphasizing that the liquid in question was “drying around
          the edges” and was not “the same consistency throughout.”
          Id. Therefore, the court held this to be more than a mere scin-
          tilla of temporal evidence. Id. at 682. That kind of evidence is
          simply not present in this case, and therefore the equal-infer-
          ences rule applies.
              Plaintiff also cited to a Louisiana case, Domangue v. Wal-
          Mart Stores, Inc., 665 So. 2d 779 (La. Ct. App. 1995), arguing
          that while that case “was decided under Louisiana law, this is
          a distinction without a difference” because “Louisiana applies
          the same constructive notice standard as Texas.” Doc. 23 at 6.
          The difference is material, however, as the Louisiana court did
          not apply the equal-inferences rule, while a Texas court surely
          would have under the facts of the case. Therefore, this author-
          ity is not persuasive. Under Texas law, the track marks in the
          liquid are not temporal evidence and are no evidence of con-
          structive knowledge.
              Plaintiff did not argue or provide evidence for the proxim-
          ity factor. Finally, as to conspicuousness, the parties agree that


                                        -7-
Case 6:19-cv-00478-JCB Document 25 Filed 08/18/20 Page 8 of 8 PageID #: 168




          the liquid was clear, but plaintiff argues that the photos tend
          to show that there was a large amount of liquid. The Texas
          Supreme Court has held that clear liquid on a light tile floor
          is not conspicuous. Reece, 81 S.W.3d at 816. But even assuming
          that the volume of clear liquid could bear on the conspicuous-
          ness of the clear liquid, this is no evidence of constructive
          knowledge without “temporal evidence” providing “some
          proof of how long the hazard was there.” Id., 81 S.W.3d at 816-
          17. There is no such evidence in this case, and therefore there
          is no evidence of constructive knowledge and plaintiff’s claim
          must fail.
                                   Conclusion
              Defendant has carried its burden to show that plaintiff has
          no evidence of one or more elements of plaintiff’s cause of ac-
          tion and has shown that it is entitled to judgment as a matter
          of law. Plaintiff has failed to rebut that showing with compe-
          tent summary judgment evidence, as is her burden. There-
          fore, the court grants defendant’s motion for summary judg-
          ment (Doc. 20) and will render its judgment by separate in-
          strument.
                               So ordered by the court on August 18, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                       -8-
